BARNES & THORNBURG LLP
                                                                               11 South Meridian Street
                                                                               Indianapolis, IN 46204-3535 U.S.A.
J.T. Larson
                                                                               (317) 236-1313
317-231-7729
                                                                               Fax (317) 231-7433
Jt.larson@btlaw.com
                                                                               www.btlaw.com
                                                                                           ϱͬϭϯͬϮϬϮϭ
          DŽƚŝŽŶƚŽƐĞĂů'ZEd͘^KKZZ͘
          ĂƚĞĚ͗DĂǇϭϯ͕ϮϬϮϭ


                                                              May 6, 2021
Via Electronic Court Filing
Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312

          Re:         Letter Motion to Seal Exhibit A to DePuy’s Opposition to Plaintiffs’ Request to
                      Modify Scheduling Order and Reopen Expert Discovery [ECF No. 300] 18-CV-04814

Dear Judge Aaron:

        DePuy Orthopaedics, Inc. (“DePuy”) (now known as Medical Device Business Services, Inc.),
pursuant to this Court’s local rules and Your Honor’s individual rules of practice, respectfully requests
that the Court seal from public view certain portions of the Disqualified Expert’s original report.
DePuy has filed a proposed redacted version of this document as Exhibit A to DePuy’s Opposition to
Plaintiffs’ Request to Modify Scheduling Order and Reopen Expert Discovery [ECF No. 300-1.]
Allowing redactions to this document comports with this Court’s prior orders regarding the
Disqualified Expert. [See ECF No. 195 (Order Granting Letter Motion to Seal).] For simplicity,
DePuy has copied verbatim Howmedica Osteonics Corporation’s redactions to this same document,
which the Court has already deemed appropriate to protect from disclosure the identity of the
Disqualified Expert. [See ECF No. 215-3, pp. 3-62.] Therefore, DePuy requests that the Court accept
the redacted version of the Disqualified Expert’s original report and continue to protect the
Disqualified Expert’s identity from public disclosure.
                                                       Very truly yours,
                                                       /s/ J.T. Larson
                                                       J.T. Larson
